 



EXHIBIT 10.3
SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
     This Amendment to Second Amended and Restated Revolving Loan Agreement
(this “Amendment”) is entered into as of January 25, 2008, by and between
ViaSat, Inc., a Delaware corporation (“Borrower”), each lender from time to time
party to the Credit Agreement (as defined below) (collectively, the “Lenders”
and individually, a “Lender”), UNION BANK OF CALIFORNIA, N.A., as Administrative
Agent (in such capacity, “Administrative Agent”) and COMERICA BANK, as
Collateral Agent (in such capacity, “Collateral Agent;” collectively with
Administrative Agent, the “Agents”).
RECITALS
     Borrower, Agents and the Lenders are parties to that certain Second Amended
and Restated Revolving Loan Agreement dated as of January 31, 2005, as amended
from time to time, including by that certain First Amendment to Second Amended
and Restated Revolving Loan Agreement dated as of December 22, 2006
(collectively, the “Credit Agreement”). The parties desire to amend the Credit
Agreement in accordance with the terms of this Amendment. Unless otherwise
defined, all initially capitalized terms in this Amendment shall be as defined
in the Credit Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1.     The following defined term in Section 1.1 of the Credit Agreement
hereby is amended to read as follows:
             “Revolving Loan Maturity Date” means April 30, 2008.
     2.     No course of dealing on the part of Lenders, Agents or their
officers, nor any failure or delay in the exercise of any right by any Agent or
any Lender, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. Agents’ or Lenders’ failure at any time to require strict performance by
Borrower of any provision of any Loan Document shall not affect any right of
Lenders or Agents thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of
Administrative Agent, in accordance with the terms of the Credit Agreement.
     3.     The Credit Agreement, as amended hereby, shall be and remain in full
force and effect in accordance with its respective terms and hereby is ratified
and confirmed in all respects. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Agents or
Lenders under the Credit Agreement, as in effect prior to the date hereof.
     4.     All Representations and Warranties contained in the Credit Agreement
or in any other document or documents relating thereto shall survive the
execution and delivery of this Amendment. The Borrower is not aware of any
events which now constitute, or with the passage of time or the giving of
notice, or both, would constitute, an Event of Default under the Credit
Agreement.
     5.     As a condition to the effectiveness of this Amendment,
Administrative Agent shall have received, in form and substance satisfactory to
Administrative Agent, the following:
             (a)     this Amendment, duly executed by Borrower, Collateral Agent
and each Lender;
             (b)     Affirmation of Subsidiary Guaranty and Security Agreement,
duly executed by Guarantor;

 



--------------------------------------------------------------------------------



 



             (c)     all reasonable attorneys’ fees and costs incurred through
the date of this Amendment, which may be debited from any of Borrower’s
accounts; and
             (d)     such other documents, and completion of such other matters,
as Agent may reasonably deem necessary or appropriate.
     6.     This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
[Balance of Page Intentionally Left Blank]]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            VIASAT, INC,
      /s/ Ronald G. Wangerin      By:   Ronald G. Wangerin      Title:   Chief
Financial Officer     

            UNION BANK OF CALIFORNIA, N.A., as Administrative Agent
      By:   /s/ Douglas S. Lambell        Name:   Douglas S. Lambell       
Title:   Vice President/SCM     

            COMERICA CALIFORNIA, N.A., as Collateral Agent
      By:   /s/ Tomas Schmidt        Name:   Tomas Schmidt        Title:   Vice
President     

[Signature Page to Second Amendment
to Second Amended and Restated Revolving Loan Agreement]
[Signatures Continued Next Page]

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.., as a Lender
      By:   /s/ Douglas S. Lambell        Name:   Douglas S. Lambell       
Title:   Vice President/SCM     

            COMERICA BANK, as a Lender
      By:   /s/ Tomas Schmidt        Name:   Tomas Schmidt        Title:   Vice
President     

            WACHOVIA BANK, N.A.
      By:   /s/ Robert G. McGill Jr.        Name:   Robert G. McGill Jr       
Title:   Director     

[Signature Page to Second Amendment
to Second Amended and Restated Revolving Loan Agreement]

 